The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
This Office Action follows a response filed on May 26, 2022. Claims 1 and 6 have been amended; claims 3-5 have been cancelled; claim 13 has been added.   
In view of amendments and remarks, the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the rejection of claims 1-3, 6-7, and 9 under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application Publication 2012/0251818 A1), the rejection of claims 4-5 under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application Publication 2012/0251818 A1) as applied to claims 1-3, 6-7, and 9 above and further in view of Curler et al. (U.S. Patent 3,445,324), and the rejection of claims 11-12 under 35 U.S.C. 103 as being unpatentable as obvious over Axrup et al. (U.S. Patent Application Publication 2012/0251818 A1) as applied to claims 1-3, 6-7, and 9 above and further in view of Waldherr  ((U.S. Patent Application Publication 2011/0167763 A1) have been withdrawn.
Claims 1-2, 6-9, and 11-13 are pending.
    
Allowable Subject Matter
Claims 1-2, 6-9, and 11-13 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 1-2, 6-9, and 11-13 are allowable over the closest references: Axrup et al. (U.S. Patent Application Publication 2012/0251818 A1), Curler et al. (U.S. Patent 3,445,324), and Waldherr  ((U.S. Patent Application Publication 2011/0167763 A1). 
The disclosure of the above-mentioned references resided in paragraphs 4-6 of the Office Action dated January 27, 2022 is incorporated herein by reference.
However, the above-mentioned references of Axrup et al., Curler et al., and Waldherr do not disclose or fairly suggest the claimed heat-sealable packaging material, free from aluminum n the form of a continuous foil or film, the heat-sealable packaging material comprising:
a layer that comprises at least 60% by weight of micro-fibrillated cellulose,
wherein the layer comprising at least 60% by weight of micro-fibrillated cellulose is laminated or coated with a heat-sealable material,
wherein a thickness of the heat-sealable packaging material is less than 70 µm, and wherein at least one side of the heat-sealable packaging material is provided with a coating that prevents the at least one side from adhering to a heated metal surface selected from the group consisting of a starch, a wax, a mineral coating, or pigment coating, as per newly amended claim 1.
As of the date of this Notice of Allowability, the Examiner has not located or identified any reference that can be used singularly or in combination with another reference including Axrup et al., Curler et al., and Waldherr to render the present invention anticipated or obvious to one of ordinary skill in the art.
In the light of the above discussion, it is evident as to why the present claims are patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M. BERNSHTEYN whose telephone number is (571)272-2411.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL M. BERNSHTEYN/Primary Examiner, Art Unit 1764